




[niilogo.jpg]


April 30, 2013
Steven M. Shindler
VIA EMAIL AND HAND DELIVERY
Re: Employment Offer
Dear Steve:
We appreciate your consideration of our offer for the position of Chief
Executive Officer with NII Holdings, Inc. (referred to herein as the “Company,”
“we” or “our”). As Chief Executive Officer, you will serve at the pleasure of
our Board of Directors (the “Board”), and your duties and responsibilities will
be consistent with your status as the Company's Chief Executive Officer, as may
be determined from time to time by the Board, including reviewing, signing and
certifying reports filed by the Company with the Securities and Exchange
Commission. In this position, you will report directly to the Board and will
devote such time as is necessary to the business of the Company and its
subsidiaries and affiliates in order to fulfill the expectations of the Board.
During the term of your service as Chief Executive Officer of the Company, the
Board currently expects that you will continue to serve as a director of the
Company. The Board also expects that at least initially, you will continue to
serve as a member of the Finance Committee of the Board and a member of the Risk
Committee of the Board. As you are aware, the Board is currently reviewing the
structure and responsibilities of the role of Chairman of the Board, and the
Board currently expects to appoint a non-executive Chairman in the near future.
The Board currently intends that you will continue to serve as Chairman of the
Board until a non-executive Chairman of the Board is elected and takes office.
A summary of the key terms of our offer are detailed below:
Compensation and Benefits:
As Chief Executive Officer, you will initially receive an annual base salary of
$946,586, which will be payable in accordance with the Company's normal payroll
practices and subject to future adjustment by the Board. You also will be
eligible to earn an annual bonus based upon the performance targets, terms and
objectives to be established by the Compensation Committee of the Board.
Initially, your target bonus amount will be 130% of your annual base salary. In
accordance with the Company's annual incentive plan, your actual bonus payment
can range from a minimum of zero up to a maximum of 200% of your target bonus
amount.
In addition, as Chief Executive Officer, you will be permitted to use the
Company's aircraft, when it is not otherwise in use for business purposes, for
up to two trips to your permanent residence per month. You have agreed to be
responsible for the applicable taxes associated with the flights. This benefit
will be reviewed by the Board on an annual basis in conjunction with its annual
review of executive officer compensation.
As a full time employee, you will be entitled to participate in all the
Company's employee benefit plans for which you are eligible, which include, but
are not limited to, life, disability and health insurance plans and programs




--------------------------------------------------------------------------------




and savings plans and programs, subject to applicable rules and regulations as
in effect from time to time. For the avoidance of doubt, as Chief Executive
Officer, you will be eligible to receive




--------------------------------------------------------------------------------




Mr. Steven M. Shindler
April 30, 2013
Page 2 of 4


severance pay under the Company's Severance Plan and will be eligible to receive
benefits as a “Covered Employee” as defined in the Company's Change of Control
Severance Plan, both as may be amended, restated, superseded or suspended from
time to time. In addition, you will be reimbursed for reasonable out-of-pocket
expenses, including expenses associated with travel and entertainment.
Pursuant to the Company's compensation policy for non-employee directors, during
the period of your service as Chief Executive Officer, as a full-time employee,
you will not be entitled to any compensation other than the compensation
described in this letter, including grants of equity compensation to
non-employee directors, if any, for service as a director or as a member of any
committee of the Board.
Equity Compensation:
As Chief Executive Officer, you will be eligible to participate in the Company's
2012 Incentive Compensation Plan (the “2012 Plan”), subject to the terms and
conditions as in effect from time to time. Pursuant to the terms of the
Nonqualified Stock Option Agreement and the Restricted Stock Award Agreement,
each dated December 18, 2012, the shares of restricted stock and stock options
awarded to you on December 18, 2012 in connection with your appointment as
interim Chief Executive Officer of the Company will continue to vest or become
exercisable, respectively, during your continuing service as Chief Executive
Officer. For the avoidance of doubt, as this letter replaces and supersedes the
terms of the offer letter between you and the Company dated December 18, 2012
(the “2012 Letter”), upon your acceptance and agreement to this letter, the
waiver in the 2012 Letter of any acceleration of vesting of the aforementioned
shares of restricted stock and stock options that may occur upon a “Change in
Control” as defined in the 2012 Plan shall have no effect.
In addition, in connection with its annual review of the equity compensation of
the executive officers of the Company, the Compensation Committee of the Board
currently expects to grant you an award of performance share units under the
2012 Plan valued at $1,000,000 effective April 30, 2013. These performance share
units will be granted on the same terms and subject to the same conditions as
any contemporaneous performance share grants to the other executive officers of
the Company. Further, the performance share units will be subject to the terms
and conditions of an agreement or agreements governing those shares, and this
description is qualified wholly by reference to the final agreed form and terms
of that agreement or those agreements.
Term:
Your service as Chief Executive Officer under the terms of this offer letter
will be effective as of April 30, 2013, and your employment with the Company
will continue thereafter until either you or the Company decides to terminate
the relationship. The Board may suspend your service as Chief Executive Officer
of the Company at any time for any reason or no reason. Other than any
compensation or benefits you may be eligible to receive under the Company's
Severance Plan and the Company's Change of Control Severance Plan, both as may
be amended, restated, superseded or suspended from time to time, you and the
Company hereby agree that you will receive no termination, severance or similar
payments or benefits upon the termination of your employment or the suspension
of your service as Chief Executive Officer.
Additional Matters:
Our offer is contingent on your agreement to execute a Non-Competition and
Confidentiality Agreement in form satisfactory to the Company, and additional
terms that are to be determined. In addition, the expected grant of performance
share units under the 2012 plan that is described above is contingent on




--------------------------------------------------------------------------------




Mr. Steven M. Shindler
April 30, 2013
Page 3 of 4


your agreement to execute an agreement or agreements governing those units in
form satisfactory to the Company. Further, our offer is subject to your
representation that you are not violating any current covenants not to compete
or other similar type of arrangement to which you may be subject by negotiating
or entering into an arrangement of employment with the Company.
Upon your acceptance and agreement hereto, this letter replaces and supersedes
the terms of the 2012 Letter, and the 2012 Letter shall be deemed to be
terminated.
Until they may be publicly announced by the Company, the existence and terms of
this offer are considered confidential information of the Company, and we trust
that you will treat them as such.
[The remainder of this page is intentionally left blank.]






--------------------------------------------------------------------------------




Mr. Steven M. Shindler
April 30, 2013
Page 4 of 4




 
 
Sincerely,
 
 
NII HOLDINGS, INC.
 
 
 
 
 
 


 
By: /s/ Gary D. Begeman     
 
 
Gary D. Begeman
 
 
Executive Vice President and General Counsel
 
 
 
Accepted and agreed,
 
 
/s/ Steven M. Shindler
 
 
Steven M. Shindler
 
 

























